Citation Nr: 1230295	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right lung disability, claimed as granuloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of this appeal was subsequently transferred to the RO in Waco, Texas.

In November 2009, and again in August 2011, the Board remanded this matter for additional procedural and evidentiary development.

For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran is seeking service connection for a right lung disability, claimed as granuloma.  He attributes this condition to his inservice duties as a fuel specialist.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Pursuant to the Board's August 2011 remand, the RO was directed to notify the Veteran of the evidence necessary to substantiate his claim of service connection for a right lung disability.  Attempting to comply with the Board's directive, the RO sent the Veteran a notification letter in August 2011.

In their Post-Remand Brief, filed in July 2012, the Veteran's representative persuasively argued that the August 2011 notification letter sent by the RO failed to identify the evidence necessary to substantiate the Veteran's claims for a right lung disability.  In particular, the notification letter sent merely requested information on additional medical treatment records, and did not address how to establish a claim seeking service connection for a disability.  Consequently, the RO must properly notify the Veteran of the evidence necessary to substantiate his claim of service connection for a right lung disability.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran's February 2012 VA examination for joints noted that he had been receiving disability benefits from the Social Security Administration (SSA) since 2004.  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must make an attempt to obtain these records.

Given the passage of time in this case, the RO must, with the assistance of the Veteran, obtain any available updated treatment records relating to the Veteran's right lung disability.  38 C.F.R. § 3.159(c)(4)(i).

After reviewing the Veteran's claims file, the Board concludes that the Veteran's granuloma of the right lung was incurred during his active duty service.  The Veteran's June 1981 induction physical examination was negative for complaints, treatment, or a diagnosis of any right lung disability.  X-ray examination of the chest, performed pursuant to his induction physical examination, was reported to be negative.  A subsequent inservice x-ray examination of the chest in September 1984 revealed findings of a 3 millimeter nodular granuloma in the right lower lung.  Given the presumption of soundness upon entry into service, and the lack of any evidence indicating that this condition preexisted the Veteran's military service, the Board concludes that the Veteran's granuloma of the right lung was incurred during his military service.

Accepting as fact that the Veteran's granuloma of the right lung was incurred during his active duty service, the RO must obtain a medical opinion addressing the issue of whether the Veteran's current respiratory disability, manifested by a moderate obstructive ventilator defect as shown on a March 2011 pulmonary function tests, is attributable to his military service, including his service-incurred granuloma of the right lung.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence necessary to substantiate his claim of service connection for a right lung disability. 

2.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him since December 2010 for his right lung disability.  These records must be associated with the claims file.  If these records are not available, the Veteran must be notified and documentation of such must be included in the Veteran's claims folder.  

3.  Contact the Veteran to identify when he began to receive SSA disability benefits, and then request from SSA all materials, to include any medical records, relating to the award of these benefits.  These records must be associated with the claims file.  If these records are not available, the Veteran must be notified and documentation of such must be included in the Veteran's claims folder.  

4.  After completion of the foregoing, schedule the Veteran for an examination to determine whether he has any current right lung disability related to his military service, including his service-incurred granuloma of the right lung.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail any respiratory disability found.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability found (including abnormal findings of pulmonary function tests) is related to his military service.  In rendering this opinion, the VA examiner should accept as fact that the Veteran developed a granuloma of the right lung during his military service and explain the significance of the presence of a granuloma.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

6.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


